Citation Nr: 0819100	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-26 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to nonservice-connected death pension. 
 

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1960.  The veteran died in July 2005.  The appellant 
is apparently the veteran's surviving spouse.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The appellant has since moved to the jurisdiction 
of the Winston-Salem, North Carolina RO.

On the appellant's substantive appeal (VA Form 9), she 
requested a hearing at the local VA office before a member of 
the Board.  Such hearing was scheduled, but the appellant 
withdrew her hearing request by a letter received at the RO 
in October 2006.  


FINDINGS OF FACT

1.  The veteran served from February 1956 to February 1960.

2.  The veteran did not serve during a period of war.


CONCLUSION OF LAW

Entitlement to nonservice-connected death pension is not 
warranted as a matter of law.  38 U.S.C.A. §§ 101, 1521, 1541 
(West 2002); 38 C.F.R. §§ 3.2, 3.3 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The Board notes that the appellant did not receive 
preadjudication notice concerning her claim for death 
pension.  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, that failure to comply with 
the notice requirement of the VCAA is not prejudicial to the 
claimant if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  Here the appellant does not contend that the veteran 
served during a period of war.  Rather, she contends that she 
should receive benefits despite his lack of wartime service.  
Moreover, as the claim for death pension is being denied as a 
matter of law, there is no prejudice to the appellant.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (that 
failure to comply with the VCAA is not prejudicial to the 
claimant if, based on the facts alleged, no entitlement 
exists); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Analysis

The appellant claims that she should receive a death pension 
because her deceased spouse served in the United States Air 
Force from February 1956 to February 1960 and was honorably 
discharged.  She additionally contends that it is 
discrimination to award spouses of veterans who serve during 
wartime, but not peacetime, entitlement to a nonservice 
connected death pension.
 
In order to establish basic eligibility for VA death pension 
benefits to the surviving spouse of a veteran, the veteran 
must have had the requisite service.  38 U.S.C.A. 
§ 1541(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran has met the 
necessary service requirements if he served in active 
military, naval, or air service under one of the following 
conditions: (1) for 90 days or more during a period of war; 
(2) during a period of war and was discharged or released 
from service for a service connected disability; (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(a). 
 
A review of the record shows that the veteran served on 
active duty from February 1956 to February 1960.  Under 38 
U.S.C.A. § 101 and 38 C.F.R. § 3.2(f), specifying periods of 
war, the Korean conflict began on June 27, 1950 and ended on 
January 31, 1955.  The Vietnam Era began on February 28, 
1961, and ended on May 7, 1975, in the case of the veteran 
who served in the Republic of Vietnam during that period.  In 
all other cases, the Vietnam Era began on August 5, 1964, and 
ended on May 7, 1975. 
 
The veteran served during peacetime, as he served during the 
time period between the Korean conflict and the Vietnam era.  
Thus, he did not serve 90 days or more during a period of 
war.  As the veteran did not have any qualifying wartime 
service, his surviving spouse does not meet the basic 
eligibility requirements for VA non-service connected death 
pension benefits.  While the Board sympathizes with the 
appellant's contentions, in this case, the law is 
dispositive.  Accordingly, her claim for entitlement to death 
pension must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension is denied. 



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


